Citation Nr: 1718839	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  10-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for lumbar scoliosis.

2.  Whether new and material evidence has been received to reopen service connection for depression.

3.  Entitlement to service connection for a lumbar spine disorder. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood. 

5.  Entitlement to service connection for a left thumb disorder.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for a left knee disorder.

8.  Entitlement to service connection for a cervical spine disorder. 

9.  Entitlement to service connection for gastritis.

10.  Entitlement to service connection for gastroesophageal disease (GERD) and hiatal hernia.

11.  Entitlement to service connection for sinusitis. 

12.  Entitlement to service connection for chronic pain and painful joints.

13.  Entitlement to service connection for peripheral neuropathy, to include as due to a service-connected disability.

14.  Entitlement to service connection for bilateral upper extremity radiculopathy, to include as due to a service-connected disability.

15.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as due to a service-connected disability.

16.  Entitlement to service connection for a left shoulder disorder, to include as due to a service-connected disability.

17. Entitlement to service connection for urethral stenosis, to include as due to a service-connected disability.

18.  Entitlement to service connection for tinnitus.

19.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Veteran represented by:	Barbara B. Harris, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1979 to August 1984. 

This appeal comes to the Board of Veterans' Appeals (Board) from July 2008, October 2008, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and Hartford, Connecticut.  The agency of original jurisdiction (AOJ) is the VA RO in Baltimore, Maryland.  

Claims for service connection for bilateral knee disorders, a left thumb disorder, rheumatoid arthritis of the cervical spine, chronic gastritis with hiatal hernia, GERD, chronic pain, and peripheral neuropathy and to reopen service connection for scoliosis of the spine and a back injury were received in September 2007.  Claims for service connection for peripheral neuropathy of the right hand, wrist, and forearm, sinusitis, and osteoarthritis were received in October 2007.  The July 2008 rating decision, in pertinent part, denied service connection for a right knee disorder, left knee disorder, osteoarthritis of the cervical spine, peripheral neuropathy, sinusitis, a thumb disorder, chronic pain and painful joints, gastritis, and GERD, and declined to reopen service connection for lumbar scoliosis.  In September 2008, the Veteran filed a notice of disagreement with respect to these issues.  (The Veteran also expressed disagreement with the denial of service connection for plantar fasciitis; however, did not perfect the appeal with respect to this issue and it is not in appellate status before the Board.  See May 2010 substantive appeal (on a VA Form 9).)     

A claim for service connection for fibromyalgia was received in March 2008.  The October 2008 rating decision denied service connection for fibromyalgia.  The Veteran filed a notice of disagreement with respect to this issue in January 2009. 

A claim for service connection for tinnitus, urethral stenosis, and bilateral upper and lower extremity radiculopathy, and to reopen service connection for depression was received in February 2012.  The November 2013 rating decision, in pertinent part, denied service connection for tinnitus, bilateral lower extremity radiculopathy, bilateral upper extremity radiculopathy, left shoulder degenerative arthritis, and urethral stenosis, and reopened and denied service connection for adjustment disorder with depressed mood.  The Veteran filed a notice of disagreement with respect to these issues in December 2013.   

Service connection for a lumbar scoliosis and depression was previously denied by the RO in April 1991 and the Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2016); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In December 2013, the Veteran timely filed a notice of disagreement (on a VA Form 21-0958) with the denial of service connection for adjustment disorder with depressed mood, which was received within one year of the November 2013 rating decision denying service connection for this issue.  A statement of the case has not yet been issued with respect to whether new and material evidence has been received to reopen service connection for depression; however, the Board finds that a statement of the case is not required in this case because the Board is exercising its jurisdiction derived from the filing of a notice of disagreement to reopen and grant service connection for adjustment disorder with depressed mood, constituting a full grant of the benefit sought on appeal and rendering moot the purpose of the statement of the case.  

The notice of disagreement with the denial of service connection for adjustment disorder with depressed mood gives the Board the jurisdictional authority to grant the issue, even without issuance of a statement of the case, which includes granting the issue if all the evidence to do so is already of record.  See Manlincon v. West,	 12 Vet. App. 238, 240 (1999) (stating that a notice of disagreement is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown,	 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"); Percy v. Shinseki, 23 Vet. App 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the notice of disagreement).  

The purpose of the statement of the case is rendered moot by the Board's reopening and grant of service connection for the acquired psychiatric disorder.  The purpose of the statement of the case is to provide the Veteran a summary of the evidence, summary of the legal authority, and basis for denial of the claim to allow the Veteran to present written and/or oral arguments before the Board to support the appeal.  38 C.F.R. § 19.29 (2016).  Information furnished with the statement of the case includes notice of the right to file and time limit for filing a substantive appeal to the Board.  38 C.F.R. § 19.30 (2016).  

As the Board is reopening and granting service connection for an acquired psychiatric disorder, constituting a full grant of the benefit sought on appeal, and is effectively waiving the substantive appeal requirement for this Veteran by doing so, the purpose of the notice with the statement of the case is also rendered moot.  See Percy, 23 Vet. App 37 (holding that 38 U.S.C. § 7105(d)(3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional, so the requirement may be waived by VA actions).  (With respect to the other issues on appeal for which a notice of disagreement has been submitted, but for which a statement of the case has not been issued, the Board does not find them appropriate for appellate disposition at the current time.)

Additional VA treatment records, VA examination reports, and private treatment records and examination report submitted by the Veteran have been associated with the claims file.  While the most recent statement of the case and supplemental statement of the case (dated in March and December 2010, respectively) do not include review of this evidence, in May 2017, the representative waived agency of original jurisdiction (AOJ) review of any additional evidence.  As such, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.

The issues of service connection for sinusitis, chronic pain and painful joints, peripheral neuropathy, bilateral upper extremity radiculopathy, bilateral lower extremity radiculopathy, a left shoulder disorder, urethral stenosis, tinnitus, and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed April 1991 rating decision denied service connection for lumbar scoliosis on the basis that it was a congenital defect and denied service connection for depression on the basis that the depression noted in service was clearly situationas, acute, and transitory.  

2.  The evidence received since the April 1991 rating decision relates to an unestablished fact that the currently diagnosed lumbar spine scoliosis and acquired psychiatric disorders were incurred in service.

3.  The Veteran has currently diagnosed lumbar scoliosis, degenerative joint disease, and spondylosis, adjustment disorder with depressed mood, left thumb osteoarthritis, bilateral knee osteoarthritis, cervical spine osteoarthritis, degenerative joint disease, and spondylosis, gastritis, GERD, and hiatal hernia.

4.  The Veteran sustained in-service neck and left thumb injuries and experienced in-service neck pain, depression, knee pain, stomach pain, indigestion, and upper right quadrant abdominal pain. 

5.  The current lumbar scoliosis onset during service and the lumbar degenerative joint disease and spondylosis are causally related to service.  

6.  The current adjustment disorder with depressed mood onset during service and is aggravated by the chronic pain associated with the service-connected orthopedic disabilities. 

7.  The current left thumb osteoarthritis is causally related to the in-service left thumb ligamentous sprain.

8.  The Veteran had chronic symptoms of bilateral knee chondromalacia in service and the current bilateral knee osteoarthritis is causally related to service.

9.  The current cervical spine disabilities are causally related to the in-service neck injuries and symptoms of neck pain.

10.  The current gastritis, GERD, and hiatal hernia onset during service.  


CONCLUSIONS OF LAW

1.  The April 1991 rating decision to deny service connection for lumbar scoliosis and depression became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R.	 §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen service connection for lumbar spine and acquired psychiatric disorders.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for lumbar scoliosis, degenerative joint disease, and spondylosis have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R.	 §§ 3.102, 3.159, 3.303 (2016).  

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for adjustment disorder with depressed mood have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left thumb osteoarthritis have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left knee osteoarthritis have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for cervical spine osteoarthritis, degenerative joint disease, and spondylosis have been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  

9.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for gastritis have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

10.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for GERD and hiatal hernia have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board reopens and grants service connection for lumbar spine and acquired psychiatric disorders and grants service connection for left thumb, right and left knee, and cervical spine disorders, gastritis, hiatal hernia, and GERD, constituting a full grant of the benefit sought on appeal with respect to these issues.  The Board is remanding the remaining issues of appeal for additional development; therefore, no discussion of VA's duty to notify and to assist is necessary.   

Reopening Service Connection for Lumbar Scoliosis and Depression

The Veteran seeks to reopen service connection for lumbar scoliosis and depression.  The original claim for service connection, initially filed in February 1991, was originally denied in an April 1991 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R.	 §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).   

The April 1991 rating decision denied service connection for lumbar scoliosis on the basis that it was a congenital defect and denied service connection for depression on the basis that the depression noted in service was clearly situationas, acute, and transitory.  The pertinent evidence of record at the time of the April 1991 rating decision includes service treatment records, private treatment records, and lay statements. 

The Board has reviewed the evidence of record since the April 1991 rating decisions and finds that it qualifies as new and material evidence to warrant reopening service connection for lumbar spine and acquired psychiatric disorders.  In a January 2012 private medical examination report, Dr. C.B. opined that the Veteran's lumbar scoliosis was not congenital, but rather that the cumulative effects of active service injured the spine, causing acquired scoliosis.  In a September 2013 VA examination report, the VA examiner opined that the Veteran's current adjustment disorder with depressed mood was at least as likely as not incurred in or caused by service noting that the onset of depressive symptoms began during service following the death of the Veteran's father and continued due to chronic pain associated with injuries sustained during active service.  

The Board finds that this evidence, received after the April 1991 rating decision, is new.  It was not previously of record, and is neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material in that it relates to evidence that the lumbar spine and acquired psychiatric disorders were incurred in service.  38 C.F.R. § 3.303(a) and (d).  When making determinations as to whether new and material evidence has been received, the credibility of the evidence is generally presumed.  See Justus, 3 Vet. App. at 513; Duran, 7 Vet. App. 216.  This new evidence raises a reasonable possibility of substantiating the claims, so the requirements to reopen the claims under 38 C.F.R. § 3.156(a) have been satisfied.  

In arriving at the above conclusions, the Board finds that the provisions of 38 C.F.R. § 3.156(b) and (c) are not applicable.  There was no relevant evidence received during the one-year appeal period for the April 1991 rating decision nor have additional relevant service records been received; therefore, 38 C.F.R.		 § 3.156(b) and (c) do not apply.     

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with adjustment disorder with depressed mood, gastritis, GERD, and hiatal hernia, which are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a).  The Veteran has also been diagnosed with lumbar scoliosis, degenerative joint disease, and spondylosis, left thumb osteoarthritis, bilateral knee osteoarthritis, and cervical spine osteoarthritis, degenerative joint disease, and spondylosis.

Degenerative joint disease is a form of arthritis and qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (degenerative joint disease, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of opposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  As such, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 338 C.F.R. § 3.307 apply only to the claims for service connection for lumbar spine, left thumb, bilateral knee, and cervical spine disorders.  

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service Connection for a Lumbar Spine Disorder

The Veteran essentially contends that the lumbar scoliosis was not noted at entrance into active service and was incurred in service.  May 2010 substantive appeal (on a VA Form 9).  The Veteran also contends that her back was injured in a motor vehicle accident during service. 

Initially, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016); Wagner,	 370 F.3d at 1096.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.

On a May 1978 report of medical history (in connection with the Veteran's service enlistment physical), the Veteran endorsed a history of recurrent back pain; however, the reviewing physician noted no back disability and the Veteran's spine was noted as clinically normal upon examination on the enlistment physical examination report.  Only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting lumbar spine disability was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A lumbar spine disability also did not clearly and unmistakably preexist service.   In a September 2007 written statement, the Veteran reported that she was educated about scoliosis when she entered service and told she had scoliosis at that time.  In a January 2012 private medical examination report, Dr. C.B. specifically opined that the Veteran had acquired scoliosis that was not developmental in origin.  Dr. C.B. noted that the vast majority of patients with scoliosis are diagnosed many years prior to the average age of entry into service and opined that it is most likely that the Veteran acquired scoliosis while in service.  

Because a lumbar spine disability did not clearly and unmistakably preexist service, the presumption of soundness at service entrance has not been rebutted.  38 U.S.C.A. § 1111.  As such, the Board will analyze the claim for service connection under direct and presumptive theories of service connection.    

The evidence of record demonstrates that the Veteran has current diagnosed thoracolumbar scoliosis and degenerative joint disease.  See March 2007 military hospital outpatient treatment records.  A September 2008 VA treatment record notes a diagnosis of lumbar spondylosis with history of scoliosis.  A May 2011 VA radiology report notes a diagnosis of chronic lumbar degenerative joint disease with postural malalignment. 

Next, the August 1984 service separation physical examination report notes that the Veteran's spine was clinically abnormal.  Following x-rays and physical examination, a diagnosis of right lumbo-thoracic scoliosis was rendered.

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed lumbar spine disabilities onset in service.  A March 1985 private treatment record notes chest x-rays revealed slight dextro-scoliosis.  A November 1989 private treatment record notes that the Veteran had slight scoliosis with multiple complaints of low back pain that was accentuated by heavy lifting and bending.  A February 1991 private treatment record notes that the Veteran had scoliosis with low back pain.  A September 2008 VA treatment record notes that the Veteran reported symptoms of low back pain since 1979 with the back intermittently giving out. 

In a January 2012 private medical examination report, Dr. C.B. noted that the Veteran entered service with a normal entrance physical examination report and was diagnosed with thoraco-lumbar scoliosis at the time of service separation.  
Dr. C.B. noted that scoliosis is a known cause of back pain.  Dr. C.B. opined that the cumulative effect of the Veteran's active service likely injured the spine and caused new scoliosis on discharge.  Dr. C.B. noted that the vast majority of patients with scoliosis are diagnosed many years prior to the average age of entrance into service and opined it is most likely that the Veteran acquired scoliosis during service rather than it being a developmental process.  

Dr. C.B. opined that the time lag interval between the Veteran's service and development of signs and symptoms is consistent with known medical principles and the natural history of the disease.  Dr. C.B. noted that repetitive loads (repetitive stress injury) early in life are known to cause advanced-for-age degenerative disc disease.  Dr. C.B. noted that the opinion is consistent with the medical data, Veteran's lay statements, objective findings, imaging tests, and diagnoses and was offered at greater than the at least as likely as not level of probability.    

Dr. C.B. reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The Dr. C.B. had the requisite medical expertise to render the opinion that the currently diagnosed lumbar spine disabilities were incurred during active service.  As such, the Board finds the January 2012 private medical examination report to be highly probative.

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that lumbar scoliosis was incurred in active service and caused the additional lumbar spine disabilities; thus, the criteria for service connection for lumbar scoliosis, degenerative joint disease, and spondylosis have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for an Acquired Psychiatric Disorder

The Veteran essentially contends that symptoms of depression began during active service following the death of her father and have continued since service separation.  The Veteran contends that the depression is related to the chronic pain associated with her orthopedic disabilities.  See February 2012 written statement.  

First, the evidence of record demonstrates that the Veteran has current diagnosed adjustment disorder with depressed mood.  See September 2013 VA examination report.  A July 2012 disability benefits questionnaire (submitted by the Veteran) notes a diagnosis of major depression, moderate. 

Next, the evidence demonstrates that the Veteran experienced symptoms of depression during service.  July 1983 service treatment records note that the Veteran reported a history of depression following her father's death in October 1982 (during service) with moderate to severe bouts of depression two to three times per week.  A diagnosis of depression moderate/situational reaction was rendered. 

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed acquired psychiatric disorder onset in service.  An October 2007 VA treatment record notes that the Veteran reported feeling depressed thinking about the death of her father many years prior.  A June 2010 VA treatment record notes that the Veteran reported mild symptoms of anxiety and depression in the context of chronic pain.  A diagnosis of adjustment disorder with mixed emotions was noted.  

A July 2012 disability benefits questionnaire notes that the Veteran reported continuously experiencing a severe chronic pain from disabilities stemming from in-service injuries that significantly impact her mood (depression).  Occasional recurrent thoughts of the loss of her parents (specifically her father) further intensify this already present depressed state.  The Veteran reported experiencing chronic neck pain since service that, coupled with her other injuries, was the basis of her ongoing depressive state.  Dr. S.W. opined that, based on a review of the records and interview with the Veteran, the depression is a significant result of injuries sustained during service.

In a September 2013 VA examination report, the VA examiner opined that it is at least as likely as not that the adjustment disorder with depressed mood was incurred in or caused by service.  The VA examiner noted that the onset of the Veteran's depressive symptoms followed the death of her father while on active duty.  The VA examiner opined that the Veteran's depressive symptoms are maintained by her chronic pain issues related to injuries she reported sustained during service.  The VA examiner opined that that there is a strong, direct relationship between the current acquired psychiatric disorder and the Veteran's chronic pain.  

Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that an acquired psychiatric disorder was incurred in active service. Further, the Board finds that the evidence is at least in equipoise as to whether the acquired psychiatric disorder is aggravated by the Veteran's chronic pain associated with the service-connected orthopedic disabilities, specifically the cervical spine disabilities.  As such, the criteria for service connection for adjustment disorder with depressed mood have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service connection for a Left Thumb Disorder

The Veteran essentially contends that she sustained a left thumb injury while playing baseball during service, which resulted in the current left thumb disability.  See October 2007 written statement. 

First, the evidence of record demonstrates that the Veteran has current diagnosed left thumb osteoarthritis.  See January 2012 private medical examination report.

Next, the evidence demonstrates that the Veteran sustained a left thumb injury during service.  An April 1982 service treatment record notes that the Veteran injured her left thumb playing baseball.  X-ray of the left hand showed possible fracture at the second joint of thumb.  A May 1982 service treatment record notes that the Veteran reported continued swelling and pain associated with the left thumb injury.  The thumb was taped and the Veteran was put on light duty.  Additional x-rays of the thumb revealed no fractures.  A diagnosis of ligamentous sprain of the thumb was rendered and a cast was applied for three weeks. 

In a December 2010 written statement, a former service member who served with the Veteran reported witnesses the Veteran injure her left thumb playing softball and that the injury required the Veteran to wear a cast for a long time.  

The remaining question is whether there is evidence of a link between the current left thumb osteoarthritis and the in-service ligamentous sprain.  In a January 2012 private medical examination report, Dr. C.B. noted that the Veteran sustained a ligamentous sprain of the left thumb during service in 1982 and wore a cast for several weeks.  Dr. C.B. opined that the current left thumb weakness, pain, and osteoarthritis are due to the in-service thumb injury.  Dr. C.B. noted that ligamentous injuries are known to cause joint laxity, which in turn leads to advanced-for-age osteoarthritis.  Dr. C.B. noted that the Veteran's current left thumb osteoarthritis is out of proportion to her age without antecedent trauma and the time lag between injury in service and the current pathology is consistent with known medical principles and the nature history of this disease.  Dr. C.B. noted that the above opinion was consistent with the Veteran's statements and the objective findings, imaging tests, and diagnoses.  

Dr. C.B. reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The Dr. C.B. had the requisite medical expertise to render the opinion that the currently diagnosed left thumb osteoarthritis is a result of the in-service left thumb injury.  As such, the Board finds the January 2012 private medical examination report to be highly probative.

Based on the above, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's current left thumb disability is causally related to the in-service left thumb injury.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left thumb osteoarthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Right and Left Knee Disorders

The Veteran essentially contends that she sustained bilateral knee injuries from running up and down ladders onboard ships during service as well from an in-service motor vehicle accident, which resulted in the current bilateral knee disabilities.  See September 2007, October 2007 written statements.  

First, the evidence of record demonstrates that the Veteran has current diagnosed bilateral knee osteoarthritis.  See January 2012 private medical examination report.

Next, January 1981 service treatment records note that the Veteran reported pain over the right medial patellar with no history of injury as well as symptoms of left knee pain for one week.  Right knee crepitus and tenderness on the medial and lateral aspects and over the patellar area for the left knee were noted upon physical examination.  Diagnoses of left and right knee chondromalacia were rendered.  A January 1984 service treatment record notes that the Veteran was involved in an automobile accident the previous evening.  The Veteran reported feeling sore.

The Veteran was diagnosed with chondromalacia during service.  Chondromalacia is considered an early manifestation of degenerative joint disease (which is also arthritis).  See Robert B. Salter, Textbook of Disorders and Injuries of the Musculoskeletal System 258 (Eric P. Johnson et al eds., 3rd ed. 1998) ("The earliest biochemical change of degenerative joint disease ... is softening (chondromalacia) and loss of the normal elastic resilience that gives cartilage its shock-absorbing ability").  As noted above, degenerative joint disease - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  

The Board further finds that the current bilateral knee osteoarthritis is causally related to the in-service notations of chondromalacia.  The January 2012 private medical examination report notes that the Veteran was in an automobile accident during service and reported chronic knee pain since that incident.  The service treatment records reflect that the Veteran was involved in an accident and reported feeling sore the next day.   

Dr. C.B. noted that the Veteran's current bilateral knee osteoarthritis is out of proportion to her age without antecedent trauma and the time lag between injury in service and the current pathology is consistent with known medical principles and the nature history of this disease.  Dr. C.B. noted that the above opinion was consistent with the Veteran's statements and the objective findings, imaging tests, and diagnoses.  

Dr. C.B. reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The Dr. C.B. had the requisite medical expertise to render the opinion that the currently diagnosed bilateral knee osteoarthritis is a result of the in-service automobile accident.  As such, the Board finds the January 2012 private medical examination report to be highly probative.
 
In this case, the Veteran had bilateral knee pain and was diagnosed with chondromalacia (an early manifestation of arthritis) during service.  Further, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's current bilateral knee disabilities are causally related to the in-service bilateral knee symptomatology.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right and left knee osteoarthritis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Cervical Spine Disorder

The Veteran essentially contends that she sustained neck injuries when her head struck a poll when a bus she was riding abruptly stopped during service, which resulted in the current cervical spine disability.  See August 2012 written statement. 

First, the evidence of record demonstrates that the Veteran has current diagnosed cervical spine osteoarthritis and degenerative joint disease.  A March 2005 VA treatment record notes moderate to severe degenerative osteoarthritic changes of the lower cervical vertebrae.  A September 2008 VA treatment record notes a diagnosis of cervical spondylosis.  A January 2010 VA treatment record notes moderate to severe degenerative changes C4-C5, C6-C7 with narrowing of the disc space.
 
Next, the evidence demonstrates that the Veteran sustained neck injuries and experienced symptoms of neck pain during service.  An October 1981 service treatment record notes that the Veteran reported intermittent neck and head pain since falling and striking the back of her head on the ground three days prior.  A January 1983 service treatment record notes that the Veteran hit her head on a pole when a bus she was riding abruptly stopped.  

A January 1984 service treatment record notes that the Veteran was involved in an automobile accident the previous evening.  The Veteran reported feeling sore, having a headache, and having pain over her right eye.  A June 1984 service treatment record notes that the Veteran reported dull pain in the back of the neck with muscular pain in the scapula area for approximately one week.  An assessment of probable muscle strain was rendered.      

The remaining question is whether there is evidence of a link between the current left thumb osteoarthritis and the in-service neck injuries and symptoms.  In a January 2012 private medical examination report, Dr. C.B. noted that the Veteran injured her neck when her head hit a pole while riding on a bus in service in 1983.  Dr. C.B. opined that the Veteran's symptoms show a direct relationship to the in-service head/neck injury.  Dr. C.B. noted that early spine injuries both precipitate and accelerate the onset of the degenerative process of the spine.  Dr. C.B. noted that the Veteran's current cervical spine degenerative disc disease/osteoarthritis is out of proportion to her age without antecedent trauma and the time lag between injury in service and the current pathology is consistent with known medical principles and the nature history of this disease.  Dr. C.B. noted that the above opinion was consistent with the Veteran's statements and the objective findings, imaging tests, and diagnoses.  

Dr. C.B. reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The Dr. C.B. had the requisite medical expertise to render the opinion that the currently diagnosed cervical spine disabilities are a result of the in-service neck injuries.  As such, the Board finds the January 2012 private medical examination report to be highly probative.

Based on the above, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's current cervical spine disabilities are causally related to the in-service neck injuries and symptoms.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine osteoarthritis, degenerative joint disease, and spondylosis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Gastritis, GERD, and Hiatal Hernia

The Veteran essentially contends that the gastritis, GERD, and hiatal hernia began during service and have continued to present.  See May 2010 substantive appeal (on a VA Form 9).   

First, the evidence of record demonstrates that the Veteran has current diagnosed gastritis, GERD, and hiatal hernia.  See September 2006 private treatment record (noting a diagnosis of gastritis), September 2013 VA examination report. 

Next, the evidence demonstrates that the Veteran had symptoms of stomach pain, indigestion, and upper right quadrant abdominal pain in service.  A September 1981 service treatment record notes that the Veteran had a history of stomach pain that was irritated with spicy foods.  Tenderness on the upper midline area of the abdomen was noted upon physical examination.  An assessment of rule out peptic ulcer was rendered.  

A February 1982 service treatment record notes that the Veteran reported nausea and vomiting and was diagnosed with gastritis.  A July 1982 service treatment record notes that the Veteran reported continued diarrhea and stomach ache for three days with a history of peptic ulcers.  The Veteran reported epigastric pain.  An assessment of a reoccurring ulcer problem was rendered.  An April 1983 service treatment record notes that the Veteran reported diarrhea, nausea, and stomach cramps for the previous two days.  Pain with palpation of the upper right quadrant of the abdomen was noted.  

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed gastritis, GERD, and hiatal hernia onset in service.  In an April 2009 written statement, Dr. G.E. noted that the Veteran reported epigastric pain, esophageal reflux, and heartburn worsened with eating in October 2007 and was found to have an H. pyloric stomach infection.  Dr. G.E. noted that the Veteran takes medication to treat the ongoing GERD symptoms.  Dr. G.E. noted that the Veteran was seen during service for the same symptoms for years since 1982.   

In a March 2010 written statement, Dr. G.E. noted that the Veteran has had ongoing gastric problems going back to age 23 (about 1981) when in the military.  Dr. G.E. noted that the Veteran's gastric problems have continued until present and opined that it is most likely the active duty contributed to the Veteran's gastric problems.

A September 2013 VA examination report notes a longstanding history of acid reflux dating back to 1981.  The VA examiner opined that the current GERD, hiatal hernia, and gastritis were at least as likely as not incurred in service because the initial diagnosis of GERD symptoms was documented as being managed and treated in 1981 while the Veteran was still on active duty.

The Veteran has made credible statements that the gastritis onset in service.  The finding of in-service onset is also supported by the other evidence of record, specifically, the March 2010 private opinion by Dr. G.E. and the September 2013 VA examination report.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  Based on the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that gastrointestinal and gastroesophageal disabilities were incurred in active service; thus, the criteria for service connection for gastritis, GERD, and hiatal hernia have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

As new and material evidence has been received, the appeal to reopen service connection for lumbar scoliosis is granted. 

As new and material evidence has been received, the appeal to reopen service connection for depression is granted.

Service connection for lumbar scoliosis, degenerative joint disease, and spondylosis is granted.

Service connection for adjustment disorder with depressed mood is granted.

Service connection for left thumb osteoarthritis is granted.

Service connection for right knee osteoarthritis is granted.

Service connection for left knee osteoarthritis is granted.

Service connection for cervical spine osteoarthritis, degenerative joint disease, and spondylosis is granted.

Service connection for gastritis is granted.

Service connection for GERD and hiatal hernia is granted.


REMAND

Statement of the Case 

The October 2008 rating decision denied service connection for fibromyalgia.  The Veteran filed a notice of disagreement with respect to this issue in January 2009.  The November 2013 rating decision, in pertinent part, denied service connection for tinnitus, bilateral lower extremity radiculopathy, bilateral upper extremity radiculopathy, left shoulder degenerative arthritis, and urethral stenosis.  The Veteran filed a notice of disagreement with respect to these issues in December 2013.   

Prior to March 24, 2015, any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R.	 § 20.201 (2014).  After March 24, 2015, in cases in which a form is provided by the AOJ for purposes of initiating an appeal, a completed and timely submitted copy of that form identifying the determinations with which the claimant disagrees constitutes a notice of disagreement.  38 C.F.R.	 § 20.201(a) (2016).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2016).    

The January 2009 and December 2013 notices of disagreement were properly filed with the AOJ.  As the decision notices were sent prior to March 24, 2015, the notices of disagreement did not need to be submitted on a VA Form 21-0958.  Cf. 38 C.F.R. § 20.201(a)(1) (2016).  As such, the Board finds that these were timely filed notices of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon, 12 Vet. App. 238.  Consequently, the Board must remand the issues of service connection for bilateral upper extremity radiculopathy, bilateral lower extremity radiculopathy, a left shoulder disorder, urethral stenosis, tinnitus, and fibromyalgia for further procedural action.        

Service Connection for Sinusitis 

The evidence reflects that the Veteran had preexisting sinusitis that was "noted" at entrance into service.  A May 1978 service enlistment physical examination report notes that the Veteran's sinuses were clinically normal; however, on an associated report of medical history the Veteran endorsed a history of sinusitis and the reviewing physician noted occasional sinusitis that was not disabling.  As the sinusitis was "noted" at service entrance, the Board finds the presumption of soundness at entry into service does not attach.  38 U.S.C.A. § 1111.  As the Veteran's preexisting sinusitis was noted at the time of entry into service, service connection for sinusitis may be granted only if it is shown that the sinusitis worsened in severity beyond its natural progression during service, i.e., was "aggravated by" service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

An April 1982 service treatment record notes that the Veteran reported sinus congestion.  A March 1983 service treatment record notes that the Veteran was treated for sinus congestion and a sore throat.  A subsequent March 1983 service treatment record notes that the Veteran had sinus congestion for the previous 12 days.  The August 1984 service separation physical examination report notes that the Veteran's sinuses were clinically normal.  The Veteran denied a history of sinusitis on an associated report of medical history.    

No VA or private medical opinion report is of record with an etiology opinion specifically addressing the questions of whether the claimed sinusitis that was "noted" at enlistment and preexisted service was aggravated by the Veteran's active service.  Based on the above, the Board finds that remand is required to obtain an additional medical opinion regarding this claim.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).      

Service Connection for Chronic Pain and Painful Joints 

The Veteran contends that she has experienced chronic joint pain since service.  See May 2010 substantive appeal (on a VA Form 9), August 2012 written statement. 

The Board finds that it unclear from the evidence of record whether the Veteran has a current diagnosed disability manifested by chronic pain and painful joints.  A November 2007 VA treatment record notes that the Veteran reported generalized pain in her neck, shoulders, back, buttocks, and legs that was suggestive of fibromyalgia.  A September 2008 VA treatment record notes that the Veteran had generalized pain with unclear etiology.    

Further, there is some evidence the claimed chronic pain and painful joints are related to active service.  In an April 2010 private health status certificate, Dr. C.C. noted that, from a review of all medical records, the Veteran appears to have had chronic musculoskeletal pain for many years, likely due to injuries, beginning in or around 1979.  In the January 2012 private medical examination report, Dr. C.B. noted that the Veteran has pain in a number of joints with peripheral neuropathy that has been present since service.  Dr. C.B. indicated that a rheumatology consult to rule-out systemic type arthritis with or without neuropathy was needed.   

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Dr. C.C. and Dr. C.B. did not diagnosis any underlying pathology for the chronic musculoskeletal pain.  Based on the above, the Board finds that a VA examination is necessary as there remains some question as to the etiology of the claimed chronic pain and painful joints.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  

Service Connection for Peripheral Neuropathy

The Veteran contends that the peripheral neuropathy may be secondary to the service-connected cervical spine disability.  See May 2010 substantive appeal (on a VA Form 9).  A May 2005 VA treatment record notes that an EMG was positive for mild peripheral neuropathy at the right wrist.  No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether the claimed peripheral neuropathy was caused or aggravated by the service-connected cervical spine disabilities.  The Board finds that remand is required to obtain a medical opinion regarding these claims.  38 C.F.R. § 3.159(c)(4); McLendon at 83-86.   

Accordingly, the issues of service connection for sinusitis, chronic pain and painful joints, peripheral neuropathy, bilateral upper extremity radiculopathy, bilateral lower extremity radiculopathy, a left shoulder disorder, urethral stenosis, tinnitus, and fibromyalgia are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issues of service connection for bilateral upper extremity radiculopathy, to include as secondary to the service-connected cervical spine osteoarthritis, degenerative joint disease, and spondylosis, bilateral lower extremity radiculopathy, to include as secondary to the service-connected lumbar scoliosis, degenerative joint disease, and spondylosis, a left shoulder disorder, to include as secondary to the service-connected cervical spine osteoarthritis, degenerative joint disease, and spondylosis, urethral stenosis, to include as secondary to the service-connected lumbar spine lumbar scoliosis, degenerative joint disease, and spondylosis, tinnitus, and fibromyalgia.  The Veteran should be informed that, in order to perfect an appeal of these issues to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Schedule VA examination(s) to assist in determining the etiology of any current chronic pain and painful joint disorder, sinusitis, and peripheral neuropathy.  The VA examiner should review the claims folder.  All indicated tests and studies should be conducted.  Based upon a review of all the record (including service treatment records, post-service treatment records, lay statements, history of the Veteran, and clinical findings), the VA examiner offer the following opinions with supporting rationale:    

Does the Veteran have any current diagnosed disability associated with chronic pain and painful joints? 

If so, is it at least as likely as not (50 percent or greater probability) that each current disability was incurred in or caused by active service?  

Is it at least as likely as not (50 percent or higher degree of probability) that the preexisting sinus noted at service entrance was aggravated (worsened beyond normal progression) during active service (from April 1979 to August 1984)?  

Is it at least as likely as not (50 percent or greater probability) that the peripheral neuropathy was caused by the service-connected cervical spine disabilities?  

Is it at least as likely as not (50 percent or greater probability) that the peripheral neuropathy was aggravated (permanently worsened in severity beyond a natural progression) by the service-connected cervical spine disabilities?  

3.  After any development deemed necessary, after a review of all evidence of record, the AOJ should readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


